Citation Nr: 1136312	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1951 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied service connection for bilateral hearing loss and tinnitus.

This case has previously been before the Board, most recently in September 2009, when it denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's September 2009 decision only to the extent that it denied entitlement to service connection for tinnitus and to left ear hearing loss.  The Court remanded the appeal to the Board for compliance with the instructions in the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Court's January 2011 Joint Motion identified two bases for remand.  First, the Court indicated that the Board failed to adequately address the Veteran's lay evidence regarding continuity of tinnitus-related symptomatology since service.  Additionally, the Court indicated that the Board failed to address the Veteran's lay statements associating his current left ear hearing loss with his active duty military service.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                     § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Turning first to the Veteran's claim for service connection for tinnitus, the Board notes that there is no service or post-service medical evidence of tinnitus.  The Veteran nevertheless contends that he noticed tinnitus in service and since that time.  The Board notes that a Veteran is competent to describe symptoms such as ringing in the ears.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Given this, the Board finds that a VA examination is necessary to determine whether the Veteran suffers from a tinnitus disability that originated in service.

With respect to the Veteran's claim for service connection for a left ear hearing loss disability, the record contains evidence of a current disability.  The Veteran's June 2006 audiological treatment records indicate that he has a left ear hearing disability for VA purposes.  The first McLendon element, evidence of a current disability, is therefore satisfied.  Additionally, the Veteran alleges that his hearing loss began during military service with exposure to noise from gunfire and explosions.  The second McLendon element, an in-service event, injury, or disease, is therefore satisfied.  

With respect to the third McLendon element, an indication that the claimed disability may be associated with the established event, injury, or disease, the Board observes that while the record does not contain a medical nexus opinion connecting the Veteran's left ear hearing loss to military service, the Veteran himself contends that he has suffered from such hearing loss since service, and he is competent to note such continuity of symptoms.  The Board finds that with this contention the low threshold of the third McLendon element, an indication of a relationship between the claimed disability and an in-service event or injury, is met.

The Board finds, therefore, that a VA examination should be scheduled to determine the nature and severity of the Veteran's tinnitus and left ear hearing loss and the relationship, if any, between these conditions and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)(2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for tinnitus and a left ear hearing loss disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

If VA is unable to secure any identified, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his tinnitus and left ear hearing loss disability.  The claims file must be reviewed by the examiner in connection with the examination and the examination report must reflect such a review was undertaken.  

With respect to any tinnitus or left ear hearing loss disability identified, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that such disability is etiologically related to service, to include noise exposure therein.  For the purposes of these opinions, it should be conceded that the Veteran currently suffers from tinnitus.  Additionally, it should be conceded that the Veteran was exposed to loud noise in service.  

Any indicated studies should be performed, and the rationale for any opinion expressed must be provided.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, and if otherwise in order, the appeal must be returned to the Board for appellate review.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


